Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 1 of 29 PageID #: 256



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ____________________________________
                                      )
 JAMES LOMBARDI and                   )
 JOSHUA DAVIS,                        )
                                      )
      Plaintiffs,                     )
                                      )
           v.                         )   C.A. No. 19-364 WES
                                      )
 DANIEL MCKEE, in his official        )
 capacity as Governor of the          )
 State of Rhode Island,               )
                                      )
      Defendant.                      )
 ____________________________________)


                            MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before the Court is a Motion to Dismiss, ECF No. 7, filed by

 the Governor 1 of the State of Rhode Island (“State”).              For the

 reasons explained herein, the State’s Motion is GRANTED in part,

 and DENIED in part.

 I.    INTRODUCTION

       This action centers around the interpretation and application

 of R.I. Gen. Laws § 13-6-1, the so-called “Civil Death Act.”

 Plaintiffs, two individuals sentenced to life without parole at

 the Rhode Island Adult Correctional Institutions (“ACI”), seek a

 declaratory judgment that the Civil Death Act violates the First,


       1Daniel J. McKee is now the Governor of Rhode Island.
 Pursuant to Fed. R. Civ. P. 25(d), Governor Daniel J. McKee has
 been substituted for Governor Gina M. Raimondo as Defendant.
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 2 of 29 PageID #: 257



 Fifth, Eighth, and Fourteenth Amendments to the United States

 Constitution and unconstitutionally restricts Plaintiffs’ right to

 seek redress via 42 U.S.C. § 1983.                 See Am. Compl. 1-2, 8-9, ECF

 No. 17.         The State moves to dismiss Plaintiffs’ Amended Complaint

 for lack of standing and failure to state a claim.                     See Def.’s

 Mot. to Dismiss 1.             In the alternative, the State asks this Court

 to abstain from ruling, at least until the Rhode Island Supreme

 Court (“RISC”) rules in two cases pending there (both of which are

 discussed below).          Id.; Mem. Supp. Mot. to Dismiss 37-40, ECF No.

 7-1.       A hearing on the Motion to Dismiss was held on February 24,

 2020.       After the hearing, Plaintiffs filed an Amended Complaint

 containing additional details regarding the underlying claim that

 Plaintiff Davis wishes to bring in state court.                 See Am. Compl. ¶

 28.        As    the   State    noted   at   the   February   2020   hearing,   the

 fundamental questions at issue here remain the same even after the

 Amended Complaint’s filing.             See Feb. 24, 2020 Hr’g Tr. 38.

 II.    BACKGROUND

        Plaintiffs James Lombardi and Joshua Davis are inmates at the

 ACI sentenced to life in prison without parole. 2               Am. Compl. ¶¶ 6-

 7.     According to the Amended Complaint, while in his cell on

 September 10, 2018, Plaintiff Lombardi injured himself on the sharp



        According to the State, Plaintiff Lombardi was convicted of
        2

 first-degree murder; Plaintiff Davis was convicted of first-degree
 murder, first-degree child molestation, and kidnapping.       Mem.
 Supp. Mot. to Dismiss 1-2.
                                              2
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 3 of 29 PageID #: 258



 edge of a footlocker, “causing pain and resulting in permanent

 disfigurement, i.e. a 3/4-inch scar.” Id. ¶ 9. Plaintiff Lombardi

 alleges that the Rhode Island Department of Corrections (“RIDOC”)

 knew about this hazard, but failed to warn him or mitigate the

 danger it posed.      Id. ¶ 14.     Plaintiff Davis alleges that the RIDOC

 nursing     staff     administered      contaminated      insulin     to    him,

 constituting negligence, medical malpractice, battery, and cruel

 and unusual punishment.            Id. ¶¶ 18-22.    Plaintiffs both allege

 they have suffered damages from physical injury, as well as pain

 and suffering because of these incidents.           Id. ¶¶ 23-24.

       The crux of Plaintiffs’ claim here is that the Civil Death

 Act   unconstitutionally      prevents      them   from   bringing    lawsuits

 against the State of Rhode Island to recover damages for tortious

 conduct.    Id. ¶¶ 30-37.     They allege that but for the Civil Death

 Act, both would pursue negligence claims in Rhode Island state

 court, and Plaintiff Davis would also pursue a § 1983 claim for

 violation    of     the   Eighth    Amendment.      Am.   Compl.     ¶¶    27-28.

 Plaintiffs allege that the Civil Death Act denies them rights

 protected by the Due Process and Equal Protection Clauses, the

 right to be free from cruel and unusual punishment under the Eighth

 Amendment, and basic civil, statutory, and common law rights

 protected by the First, Fifth, and Seventh Amendments and 42 U.S.C.

 § 1983.     Id. ¶¶ 34-37.          Plaintiffs pray that this Court: (1)

 declare the Civil Death Act unconstitutional; (2) issue a permanent

                                         3
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 4 of 29 PageID #: 259



 injunction barring enforcement of the Act; and (3) award attorney’s

 fees pursuant to 42 U.S.C. § 1988.         Id. at 8-9.

       Rhode Island’s 110-plus years’ old Civil Death Act provides

 in full:

       Every person imprisoned in the adult correctional
       institutions for life shall, with respect to all rights
       of property, to the bond of matrimony and to all civil
       rights and relations of any nature whatsoever, be deemed
       to be dead in all respects, as if his or her natural
       death had taken place at the time of conviction.
       However, the bond of matrimony shall not be dissolved,
       nor shall the rights to property or other rights of the
       husband or wife of the imprisoned person be terminated
       or impaired, except on the entry of a lawfully obtained
       decree for divorce.

 R.I. Gen. Laws § 13-6-1.      While once quite commonplace, only Rhode

 Island, New York, and the Virgin Islands still have civil death

 statutes.     See Gallop v. Adult Correctional Institutions, 182 A.3d

 1137, 1141 (R.I. 2018) (“Gallop I”); see also Gabriel J. Chin, The

 New   Civil    Death:   Rethinking   Punishment    in    the   Era    of   Mass

 Conviction, 160 U. Pa. L. Rev. 1789, 1794-98 (2012).                 The Rhode

 Island statute has been the subject of considerable litigation in

 recent years, and there have been several recent decisions of the

 RISC and Superior Court interpreting the law. 3

       The leading case, Gallop I, involved an inmate’s attempt to

 sue the state and correctional officers over alleged injuries he


       3The RISC interpreted the Civil Death Act for the first time
 in Bogosian v. Vaccaro, 422 A.2d 1253 (R.I. 1980). In that case,
 the defendant attempted to use the Civil Death Act as a shield to
 prevent liability under a contract, which argument the RISC
                                       4
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 5 of 29 PageID #: 260



 suffered in an assault by another inmate, made possible because a

 correctional officer abandoned his post for a period of time.            182

 A.3d at 1139.      Ruling against inmate Gallop, the RISC stated that

 the Civil Death Act “unambiguously declares that a person such as

 plaintiff, who is serving a life sentence, is deemed civilly dead

 and thus does not possess most commonly recognized civil rights.”

 Id.   at   1141.     Furthermore,    the   Court   observed    that   “[t]he

 Legislature has enumerated certain exceptions [to the statute] .

 . . but there is no exception for claims impacting a prisoner’s

 civil rights.”      Id.   Thus, the Court held the Superior Court was

 without authority to hear the case “because plaintiff’s civil

 rights were extinguished by operation of law once his conviction

 became final.”     Id.

       In his appeal, the plaintiff also argued that the trial

 justice erred by not allowing him to amend his complaint on the

 eve of trial to bring a § 1983 claim.          Id. at 1143-45.     The RISC

 remanded this claim, finding that the trial justice had not ruled

 on the plaintiff’s motion.        Id. at 1144-45.      In dicta, however,

 the RISC noted that “plaintiff has failed to produce any authority

 that holds that a state court is bound to hear a § 1983 action




 rejected. Bogosian, 422 A.2d at 1253-54. The RISC noted that the
 roots of civil death stem from ancient Greece, where criminals
 were stripped of “civil rights, including the right to appear in
 court, vote, make speeches, attend assemblies, and serve in the
 army.” Id. at 1254 n.1.
                                       5
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 6 of 29 PageID #: 261



 where this Court has deemed the party to be civilly dead.”             Id. at

 1144.

       On     remand,    the     trial   justice    predictably    denied   the

 plaintiff’s motion to amend on the basis of timeliness and undue

 prejudice.      Gallop v. Adult Correctional Institutions, 218 A.3d

 543, 547 (R.I. 2019) (“Gallop II”).               Gallop then appealed that

 denial to the RISC, arguing, inter alia, that the trial justice

 erred in failing to address his argument that the Civil Death Act

 violates the Supremacy Clause of the United States Constitution.

 Id.       The RISC affirmed the decision of the trial justice and

 refrained      from    taking     up    the   merits   of   the   plaintiff’s

 constitutional challenge.          Id. at 550-51.

       The RISC next interpreted the Civil Death Act in the context

 of marriage.        In Zab v. Zab, 203 A.3d 1175 (R.I. 2019) (“Zab I”),

 the court affirmed a Family Court order denying inmate Zab’s motion

 to expunge his marriage record, finding that, pursuant to the Civil

 Death Act, he had no “legal capacity to seek relief in the Family

 Court.”      Id. at 1176.       The RISC commented that “the appeal from

 the Family Court also is not properly before us, because plaintiff

 is civilly dead and therefore he has no right to litigate this

 issue.”     Id. 4


       4In this Court, Judge Lisi in Ferreira v. Wall upheld the
 constitutionality of the restriction against marriage in the Civil
 Death Act. No. 15-219-ML, 2016 WL 8235110, at *5 (D.R.I. Oct. 26,
 2016).
                                          6
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 7 of 29 PageID #: 262



       The Civil Death Act has also been the subject of two recent

 rulings by Rhode Island Superior Court.              In the first, inmate Zab

 brought a claim for negligence and a § 1983 action claiming the

 Civil    Death   Act    constituted   cruel    and      unusual   punishment   in

 violation of the Eighth Amendment.           See Compl. at ¶¶ 14-23, Zab v.

 R.I. Dept. of Corr. (“Zab II”), Case No. PM-2017-4195 (R.I. Super.

 Ct. Sept. 6, 2017).       The State asserted the Civil Death Act as an

 affirmative defense to Zab’s negligence claims only and attacked

 the merits of his Eighth Amendment claim.                 See Def.’s Mot. for

 Summ. J. at 1-2, Zab II, Case No. PM-2017-4195 (R.I. Super. Ct.

 June 24, 2019).        Zab, in turn, argued that the Civil Death Act is

 unconstitutional, and could not be asserted as a valid defense.

 See Pl.’s Mem. Supp. Mot. for Summ. J. at 2, Zab II, Case No. PM-

 2017-4195 (R.I. Super. Ct. June 3, 2019).             The second case, Rivera

 v. R.I. Dept. of Corr., similarly involved a negligence claim.

 Again, the State asserted as a defense that the Civil Death Act

 barred the claim.        Aug. 21, 2019 Hr’g Tr. 44, Case No. PM-2017-

 4195 (ECF No. 10-2 in this case).           The Trial Justice held that the

 Civil Death Act barred both plaintiffs’ negligence claims.                Id. at

 39-44.    Ruling from the bench, Justice Lanphear concluded, based

 on the RISC’s holding in Gallop I, that he neither had the

 authority to hear the claims nor the authority to address the

 constitutional     challenge    to    the    use   of    the   Act   as   a   ban,



                                        7
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 8 of 29 PageID #: 263



 notwithstanding his “concern[s].” 5        Id.       As to Zab’s § 1983 claim

 for Eighth Amendment violations, Justice Lanphear found that Zab

 had not sued “a person” as required by the statute.                   Id. at 40.

 Both Plaintiffs have appealed the decisions to the RISC, where the

 cases remain pending as of the time of this writing.

 III. LEGAL STANDARD

       The State moves to dismiss the Amended Complaint under Rule

 12(b)(6) of the Federal Rules of Civil Procedure, claiming various

 procedural and substantive inadequacies.                See generally Mot. to

 Dismiss.     A motion to dismiss under Rule 12(b)(6) requires the

 Court to view the facts contained in the pleadings in the light

 most favorable to the non-moving party and draw all reasonable

 inferences in that party’s favor.              See Perez-Acevedo v. Rivero-

 Cubano, 520 F.3d 26, 29 (1st Cir. 2008).              To survive the motion,

 however, a plaintiff must present “factual allegations that ‘raise

 a right to relief above the speculative level, on the assumption

 that all the allegations in the complaint are true.’” Id. (quoting

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).                     “While

 detailed    factual   allegations    are       not   required,   ‘a     formulaic

 recitation     of   the   elements   of    a    cause    of   action’    is   not


       5Justice Lanphear consolidated Zab v. R.I. Dept. of Corr.,
 Case No. PM-2017-4195, and Rivera v. R.I. Dept. of Corr., Case No.
 2017-433, at the August 21, 2019, hearing for the purpose of
 hearing the motions pending in each case regarding the application
 of the Civil Death Act. Aug. 21, 2019 Hr’g Tr. 3, Case No. PM-
 2017-4195.
                                       8
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 9 of 29 PageID #: 264



 sufficient.”     DeLucca v. Nat’l Educ. Ass’n of Rhode Island, 102 F.

 Supp. 3d 408, 411 (D.R.I. 2015) (quoting Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009)).        On a Rule 12(b)(6) motion, the court is

 “laser-focused on the legal adequacy of the complaint,” not the

 ultimate right to relief.         Pimental v. Wells Fargo Bank, N.A.,

 C.A. No. 14-494S, 2015 WL 5243325, *4 (D.R.I. 2015) (citations

 omitted).

       To adequately plead a claim under 42 U.S.C. § 1983, “a

 plaintiff must allege (1) the violation of a right protected by

 the Constitution or laws of the United States and (2) that the

 perpetrator of the violation was acting under color of law.” Cruz-

 Erazo   v.   Rivera-Montanez,    212   F.3d   617,   621   (1st   Cir.   2000)

 (citation omitted).      The “act” in question here is the potential

 use of the Civil Death Act to block Plaintiffs’ injury claims,

 should they choose to bring suits pertaining to those injuries in

 either state or federal court.

 IV.   DISCUSSION

       A.     Standing

       To satisfy Article III standing requirements, a plaintiff

 “must have (1) suffered an injury in fact, (2) that is fairly

 traceable to the challenged conduct of the defendant, and (3) that

 is likely to be redressed by a favorable judicial decision.”

 Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan

 v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). The injury

                                        9
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 10 of 29 PageID #: 265



  must be “concrete and particularized”, “actual or imminent”, and

  not speculative.      Reddy v. Foster, 845 F.3d 493, 500 (1st Cir.

  2017) (citations omitted).

          The State argues that Plaintiffs’ injuries are speculative

  and lack standing for two basic reasons.                First, Plaintiffs have

  not brought their various claims (and legal theories) in state

  court.     Rather, Plaintiffs want this Court to anticipate that if

  they did so, the State would assert the Civil Death Act as a

  defense, and the state court would conclude it was in excess of

  its   jurisdiction    to     consider    Plaintiffs’     claims.    The    State

  contends that Plaintiffs need to bring the actions in state court

  first and see how they fare.            See Mem. Supp. Mot. to Dismiss 10-

  16.     Second, the State argues that Plaintiffs’ Amended Complaint

  sweeps    too   broadly,     seeking    redress   for    constitutional    harms

  completely unrelated to the gravamen of their negligence claims.

  See id. at 16-17.

          In broad strokes, Plaintiffs contend that they should not be

  required to file an action in state court only to have it rejected

  before seeking redress in this Court.                Pls.’ Obj. to Mot. to

  Dismiss (“Pls.’ Obj.”) 12, ECF No. 10.               Rather, Plaintiffs say

  that the Rhode Island courts have been clear that “they have no

  power     to    adjudicate     the     Plaintiffs’      claims   because   once

  [Plaintiffs] are determined to be prisoners sentenced to life at

  the ACI, the Court acts in excess of its jurisdiction in making

                                          10
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 11 of 29 PageID #: 266



  any other determination.”           Id.    According to Plaintiffs, that the

  State will imminently use this unconstitutional statute as a shield

  unlocks the gate to federal court and entitles them to an order

  declaring the statute unconstitutional.                  Id. at 12-14.

        The basic question here is whether “the facts alleged, under

  all   the    circumstances,         show     that       there    is    a     substantial

  controversy, between parties having adverse legal interests, of

  sufficient immediacy and reality to warrant the issuance of a

  declaratory judgment.”           Rhode Island v. Narragansett Indian Tribe,

  19 F.3d 685, 693 (1st Cir. 1994) (quoting Maryland Casualty Co. v.

  Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)).                             “While a

  declaratory      judgment        should    not     be    granted       in    speculative

  situations,      .   .   .   a    litigant       does    not    have    to    await   the

  consummation of threatened injury to obtain preventive relief.                         If

  the injury is certainly impending that is enough.” Id. (quotations

  and citations omitted).           Courts determine whether the controversy

  “admits     of   specific        relief    through      a   decree      of    conclusive

  character” and “whether the sought-after declaration would be of

  practical assistance in setting the underlying controversy to

  rest.”    Id. (quotations and citations omitted).

        The Court agrees with Plaintiffs that the language of the

  Civil Death Act, and the clear holdings and dicta of the RISC and

  state court trial justices, renders all of their underlying claims

  futile if brought in state court.                Even without a history of past

                                             11
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 12 of 29 PageID #: 267



  application of the statute in the precise context of the claims

  here, the threat of the statute’s use as a shield is nonetheless

  obvious and sufficient, and declaring the statute unconstitutional

  would set the controversy here to rest.

        The State is half right when it asserts the Civil Death Act

  has never been interpreted by Rhode Island courts to preclude a

  civilly dead inmate from pursuing a federal claim in state court,

  nor to bar negligence claims in state court.            The RISC held in

  Gallop I that “the Legislature has unambiguously mandated that

  persons serving a life sentence are prohibited from asserting civil

  actions.”    182 A.3d at 1143 (emphasis added).          While it is true

  that the RISC did not state explicitly that the Act bars federal

  claims in state court, neither did it qualify its broad statement

  in any way suggesting a carve-out for federal claims.             Moreover,

  the court commented in dicta that “plaintiff ha[d] failed to

  produce any authority that holds that a state court is bound to

  hear a § 1983 action where [the RISC] has deemed the party to be

  civilly dead.”    Id. at 1144.    This strongly suggests that the RISC

  contemplated the inclusion of federal claims within the Civil Death

  Act’s purview and declined to carve out an exception.             It is not

  unreasonable then to conclude, as Plaintiffs suggest, that the

  Rhode Island courts have effectively interpreted the Civil Death

  Act to preclude a civilly dead inmate from pursuing federal claims

  in   state   court.    “[A]   constitutional     question . . .    must   be

                                       12
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 13 of 29 PageID #: 268



  presented in the context of a specific live grievance[.]”             Golden

  v.   Zwickler,    394    U.S.   103,    110   (1969).    Plaintiffs    have

  sufficiently alleged facts that demonstrate that each of them has

  a live constitutional grievance.

        The State also contends that Plaintiffs lack standing in

  federal court with respect to their underlying negligence claims

  because they have not attempted to pursue these claims in state

  court.   Moreover, the State highlights that the constitutionality

  of the Civil Death Act as a bar to such claims is currently pending

  before the RISC.        Def.’s Reply 12, ECF No. 11.       The State says

  “prudential considerations militate against” the federal court

  providing injunctive relief because if the RISC determines this

  application is unconstitutional, Plaintiffs will be free to move

  forward with their claim in state court.          Id.   The State seems to

  suggest that Plaintiffs should bring their claims in state court

  and await a decision from the RISC on the constitutional challenge

  posed in Zab II and Rivera, discussed above.             Only then, if an

  unfavorable decision is forthcoming, would they be poised to go

  forward.    Plaintiffs naturally retort that nothing requires them

  to present their federal constitutional challenges to the state

  court in the first instance, and moreover, the State should not




                                         13
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 14 of 29 PageID #: 269



  get to dictate the Plaintiffs’ litigation strategy.             Pls.’ Obj.

  13.

        While this Court takes matters of comity and prudential

  abstention seriously, 6 there is no compelling reason to push the

  Plaintiffs into the box the State wants them in – forcing them to

  bring their claims in state court.           Plaintiffs have brought a

  federal claim in federal court, as is their right; and the RISC

  has expressly held that the Rhode Island state courts do not have

  the authority to hear civil actions brought by plaintiffs who have

  been sentenced to life without parole at the ACI.            See Gallop I,

  182 A.3d at 1141.        There is simply no doubt that Plaintiffs’

  negligence claims would be unsuccessful in state court because of

  the Civil Death Act; that application of this statute is the

  unconstitutional deprivation of which they complain.            Plaintiffs

  face the very real threatened harm of having their civil negligence

  claims barred by the application of an arguably unconstitutional

  statute.    As such, Plaintiffs’ claims are sufficient to establish

  standing in this federal forum.

        The State’s second objection relates to Plaintiffs’ standing

  to assert a broad assortment of other constitutional violations




        6See Rhode Island v. Chevron Corp., 393 F. Supp. 3d 142, 152
  (D.R.I. 2019) (granting the State of Rhode Island’s Motion to
  Remand to state court due to lack of federal jurisdiction), aff’d
  Rhode Island v. Shell Oil Products Co., L.L.C., 979 F.3d 50 (1st
  Cir. 2020).
                                       14
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 15 of 29 PageID #: 270



  unrelated to the incidents giving rise to Plaintiffs’ negligence

  claims, for example, the right to make contracts, own property, or

  other basic rights afforded by the Constitution.            Mem. Supp. Mot.

  to Dismiss 16. This argument fares much better because the Amended

  Complaint does not contain allegations specific to Plaintiffs that

  demonstrate a potential harm to these rights.            Although Plaintiffs

  have alleged generally that the Civil Death Act purports to take

  away all civil rights, including the right to make contracts or

  own property, they have not pled any specific facts related to

  these rights.     The only facts they have pled pertain to Plaintiff

  Lombardi’s    injury    to   his   foot   and     the    administration     of

  contaminated insulin to Plaintiff Davis.                Am. Compl. ¶¶ 9-24.

  There is no “live grievance” involving these other rights, and

  therefore Plaintiffs lack standing to assert them here.                    See

  Golden, 394 U.S. at 110.

        B.    Failure to State a Claim

        Turning to the substance of the Amended Complaint, the State

  argues that Plaintiffs’ claims fail as a matter of law because

  legislative    enactments    are   presumed     constitutional,    and    more

  specifically, that the Civil Death Act — as an additional sanction

  for those convicted of the most serious crimes — falls within a

  state’s authority to determine punishment.               Mem. Supp. Mot. to

  Dismiss 17, 19-20.     In its effort to pick them off one by one, the



                                       15
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 16 of 29 PageID #: 271



  State marches through each constitutional claim detailing the

  reasons for its failure.            The Court will take each in turn.

                1.     The Fifth and Seventh Amendments

         To begin with the low hanging fruit, the State points out

  that    the    Amended       Complaint      is    devoid    of      any    allegation

  demonstrating how the Civil Death Act violates the Fifth or Seventh

  Amendments.        Mem. Supp. Mot. to Dismiss 20.          While it is true that

  Plaintiffs did not separate out their Fifth and Seventh Amendment

  claims in the Amended Complaint, it is obvious that the right to

  a jury trial is intertwined with their arguments under the Due

  Process and Equal Protection clauses and is part and parcel of

  Plaintiffs’ claims in state court.                  See Am. Compl. ¶¶ 27-28.

  Because the Amended Complaint alleges that the Civil Death Act

  infringes on Plaintiffs’ fundamental right of access to the courts,

  see id. ¶¶ 27-28, 37, the State’s Motion to Dismiss with respect

  to Plaintiffs’ claims under the Fifth and Seventh Amendments is

  DENIED.

                2.     The Eighth Amendment

         Plaintiffs        allege   that    the    Civil   Death     Act    “imposes   an

  excessive and outmoded punishment contrary to evolving standards

  of decency.”        Am. Compl. ¶ 36.        Plaintiffs contend that the Civil

  Death Act is cruel and unusual punishment because it boundlessly

  takes away “each and every” civil right and thereby “deprives

  [Plaintiffs]        of    even    the    most   basic    redress    for    the   worst

                                             16
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 17 of 29 PageID #: 272



  mistreatment[.]”      Pls.’ Obj. 25.        They propose a hypothetical

  scenario in which the statute would leave inmates unable to enforce

  even the guarantee that they be provided with the most basic of

  needs of life — food, shelter, and adequate medical care.              Id. at

  28.

         The Eighth Amendment states: “[e]xcessive bail shall not be

  required, nor excessive fines imposed, nor cruel and unusual

  punishment.”      U.S. Const. amend. VIII.          The First Circuit has

  instructed that “[u]ndue suffering, unrelated to any legitimate

  penological purpose, is considered a form of punishment proscribed

  by the Eighth Amendment.”          Kosilek v. Spencer, 774 F.3d 63, 82

  (1st Cir. 2014) (citing Estelle v. Gamble, 429 U.S. 97, 103

  (1976)). “[T]he Eighth Amendment is meant to prohibit ‘unnecessary

  and    wanton   infliction   of    pain,’   which   is    ‘repugnant   to   the

  conscience of mankind.’”          Id. (quoting Estelle, 429 U.S. at 105-

  06).    To be successful, a claim under the Eighth Amendment must

  demonstrate that the punishment is “grossly disproportionate to

  the underlying offense.”      United States v. Blodgett, 872 F.3d 66,

  71-72 (1st Cir. 2017) (citation omitted).                “A finding of gross

  disproportionality is hen’s-teeth rare[.]”               Id. at 72 (citation

  and quotations omitted).

         The inability to bring a lawsuit for monetary compensation

  does not meet the Blodgett standard.         Plaintiffs’ inability to sue

  over their respective injuries does not impose an unconscionable

                                         17
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 18 of 29 PageID #: 273



  and       unnecessary    infliction       of      pain,     is   not    grossly

  disproportionate to their underlying offenses, and does not amount

  to cruel and unusual punishment.           The State’s Motion to Dismiss

  with respect to Plaintiffs’ claims under the Eighth Amendment is

  therefore GRANTED.

               3.     The First Amendment and Due Process

        Plaintiffs allege that the inability to pursue a state tort

  claim infringes on a fundamental federal right to access courts

  under the First Amendment and Due Process Clause of the Fourteenth

  Amendment.        The State contends that this claim fails as a matter

  of law. 7    Mem. Supp. Mot. to Dismiss 22-26.            The Court disagrees.

        In Bounds v. Smith, the United States Supreme Court stated

  that “[i]t is now established beyond doubt that prisoners have a

  constitutional right of access to the courts.”               430 U.S. 817, 821

  (1977); abrogated on other grounds by Lewis v. Casey, 518 U.S. 343

  (1996). Although that access is not limitless, this right includes

  the ability to pursue direct appeals and habeas petitions and was

  extended      to    actions   under   §        1983   “to   vindicate    ‘basic


        7The State also argues that to the extent Plaintiffs contend
  that their tort claims constitute property interests, this claim
  fails as a matter of law, given that the state has broad discretion
  to define the limits of its tort laws (including immunity and
  defenses). Mem. Supp. Mot. to Dismiss 22 (“[T]he State’s interest
  in fashioning its own rules of tort law is paramount to any
  discernible federal interest, except perhaps an interest in
  protecting the individual citizen from state action that is wholly
  arbitrary or irrational.” (quoting Martinez v. California, 444
  U.S. 277, 282 (1980)).
                                        18
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 19 of 29 PageID #: 274



  constitutional rights.’”      Lewis, 518 U.S. at 354 (quoting Wolff v.

  McDonnell, 418 U.S. 539, 579 (1974)).

        Some courts have extended the right of access to the courts

  to encompass all civil matters.           See Corpus v. Estelle, 551 F.2d

  68, 70 (5th Cir. 1977) (“[R]easonable access to the courts must

  include access in general civil legal matters[.]”).               Plaintiffs

  point to an older case in this district which suggested that access

  to courts “may extend to all civil actions.” 8               See Souza v.

  Travisono, 368 F. Supp. 959, 966 (D.R.I. 1973) (citation omitted);

  see also McCuiston v. Wanicka, 483 So. 2d 489, 491 (Fla. Dist. Ct.

  App. 1986) (finding, in the context of a civil death statute case,

  that “numerous other courts have drawn no distinction between

  prisoners seeking such relief as habeas corpus and those wishing

  to   file   civil   actions   generally”     when   determining   whether   a

  plaintiff was deprived of his access to courts).

        As to the facts of this case, Lewis is instructive.          In Lewis,

  inmates of various prisons alleged that the prison had furnished

  them with inadequate legal research facilities, depriving them of

  their right of access to the courts.         518 U.S. at 346-47.    Finding




        8Plaintiffs also rely on Thompson v. Bond, 421 F. Supp. 878
  (W.D. Mo. 1976), where the court struck down a statute barring a
  state prisoner from filing any civil action other than to challenge
  the constitutionality or validity of his confinement because it
  broadly denied the access to courts. Id. at 881.
                                       19
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 20 of 29 PageID #: 275



  that there was no violation with respect to the prisoners’ claims,

  the Supreme Court stated:

        In other words, Bounds does not guarantee inmates the
        wherewithal to transform themselves into litigating
        engines capable of filing everything from shareholder
        derivative actions to slip-and-fall claims. The tools
        it requires to be provided are those that the inmates
        need in order to attack their sentences, directly or
        collaterally, and in order to challenge the conditions
        of their confinement.        Impairment of any other
        litigating capacity is simply one of the incidental (and
        perfectly constitutional) consequences of conviction and
        incarceration.

  Lewis, 518 U.S. at 355 (emphasis in original); see also Riva v.

  Brasseur, Case No. 15-2554, 2016 WL 9650983, at *1 (1st Cir. Sept.

  12, 2016) (citing Lewis, 518 U.S. at 355, and stating, “[t]he right

  of access to the courts, in the context of prisoners, is addressed

  only to a prisoner’s right to attack his conviction and his right

  to challenge the conditions of his confinement.”).

        Plaintiffs’     allegations    here    directly    relate    to    the

  conditions of their confinement – to the safety of their physical

  environment and adequacy of the medical care they receive while

  incarcerated, all of which are controlled by the State.              Taking

  the facts alleged as true, the Civil Death Act inhibits Plaintiffs’

  constitutional right of access to the courts to address the alleged

  harms they have suffered while confined.         The State has failed to

  show how Plaintiffs could otherwise challenge the conditions of

  their confinement if the Civil Death Act is applied to them.            This

  suggests that Plaintiffs have no other recourse.               The State’s

                                       20
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 21 of 29 PageID #: 276



  Motion to Dismiss with respect to the First Amendment and Due

  Process Clause is DENIED.

               4.   The Equal Protection Clause

        Finally, there is Plaintiffs’ claim that the Civil Death Act

  violates the Equal Protection Clause.                  “The equal protection

  guarantee of the Fourteenth Amendment prohibits the state from

  ‘deny[ing] any person within its jurisdiction the equal protection

  of the laws.’”    Pagan v. Calderon, 448 F.3d 16, 34 (1st Cir. 2006)

  (quoting U.S. Const. amend. XIV, § 1).                 So, while “all persons

  similarly situated should be treated alike[,]” id., “[t]o state an

  equal protection claim, a plaintiff must adequately plead that the

  government    treated     the    plaintiff     disparately      as   compared   to

  similarly    situated     persons   and      that   such    disparate   treatment

  either burdens a fundamental right, targets a suspect class, or

  has no rational basis.”           Ctr. for Bio-Ethical Reform, Inc. v.

  Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (internal quotation

  marks and citation omitted).            The Supreme Court has “long held

  that ‘a classification neither involving fundamental rights nor

  proceeding along suspect lines . . . cannot run afoul of the Equal

  Protection Clause if there is a rational relationship between the

  disparity of treatment and some legitimate governmental purpose.’”

  Armour v. City of Indianapolis, Ind., 566 U.S. 673, 680 (2012)

  (quoting    Heller   v.   Doe,    509   U.S.    312,       319-320   (1993)).   A

  classification that infringes on a fundamental right or targets a

                                          21
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 22 of 29 PageID #: 277



  suspect class must meet strict scrutiny, “requiring the State to

  demonstrate that its classification has been precisely tailored to

  serve    a        compelling     governmental       interest.”      Westenfelder     v.

  Ferguson, 998 F. Supp. 146, 151 (D.R.I. 1998) (quoting Plyler v.

  Doe, 457 U.S. 202, 217 (1982)).

          The       first   step    in   this    analysis    is    determining   whether

  Plaintiffs are treated differently than others who are similarly

  situated to them “in all relevant respects[.]”                         Barrington Cove

  Ltd. P’ship v. R.I. Housing and Mortg. Finance Corp., 246 F.3d 1,

  10 (1st Cir. 2001).              As two individuals sentenced to life without

  parole at the ACI, Plaintiffs are treated disparately from other

  inmates serving equivalent life sentences (i.e., a sentence of a

  term    of        years   expected     to     expire    beyond   the    inmate’s   life

  expectancy), as well as from inmates with life sentences housed

  out of state or at a federal facility because, under the Civil

  Death Act, they are prohibited from asserting civil actions whereas

  the others are not.              While it is true that a life sentence without

  parole is the harshest sentence available under Rhode Island law,

  a person sentenced to a hypothetical ninety years of incarceration

  suffers       a    similarly      harsh     sentence,    with    similar   penological

  motives.          The difference in how a sentence is characterized is

  typically determined by the statutory language involved.                           See,

  e.g., R.I. Gen. Laws § 11-23-2 (“Every person guilty of murder in

  the first degree shall be imprisoned for life . . . Every person

                                                 22
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 23 of 29 PageID #: 278



  guilty of murder in the second degree shall be imprisoned for not

  less than ten (10) years and may be imprisoned for life.”).             But

  while    these   sentences   may   be    characterized   differently,   the

  government’s penological motives are effectively the same when a

  person receives a de facto life sentence through a lengthy term of

  years as he does in receiving a life sentence: keeping that person

  incarcerated for the rest of his life and deterring others from

  engaging in similar heinous acts through the imposition of these

  lengthy sentences.       And yet Plaintiffs are treated differently

  from a person sentenced to an extremely long term of years by

  virtue of this statute.        Moreover, Plaintiffs are also treated

  differently from individuals serving life sentences housed at

  other facilities because the statute explicitly targets those

  persons “imprisoned in the adult correctional institutions for

  life.”    R.I. Gen. Laws § 13-6-1.           Plaintiffs are sufficiently

  similarly situated to these two groups of inmates to meet the first

  step in the equal protection analysis.

        The next question is whether this disparate treatment burdens

  a fundamental right.      As described above, the Supreme Court held

  in Bounds that “prisoners have a constitutional right of access to

  the courts.” 430 U.S. at 821; see Lewis, 518 U.S. at 350 (analyzing

  Bounds). This access includes the ability to attack one’s sentence

  “directly or collaterally” and the ability “to challenge the

  conditions of [one’s] confinement[.]”         Lewis, 518 U.S. at 355; see

                                          23
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 24 of 29 PageID #: 279



  also Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005) (“Of

  fundamental import to prisoners are their First Amendment right[s]

  to file prison grievances . . . and to pursue civil rights

  litigation      in   the    courts.       .     .    .   Without   those      bedrock

  constitutional guarantees, inmates would be left with no viable

  mechanism to remedy prison injustices.” (quotations and citations

  omitted)). Plaintiffs’ inability to assert civil actions by virtue

  of this statute burdens their fundamental right of access to the

  courts because they are unable to challenge the conditions of their

  confinement, namely, the physical harm they allegedly suffered

  while confined.

        The    final    question      is,       notwithstanding      the    burden   on

  Plaintiffs’ fundamental rights, whether the State has shown that

  the restrictions imposed are, as a matter of law, narrowly tailored

  measures    that     further   compelling           government   interests.        See

  Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 227 (1995).                       As

  pled, it is difficult to see how preventing a prisoner from

  bringing a suit over the physical harm he suffered while confined

  is   narrowly      tailored    to    advance         a   compelling      governmental

  interest.     Of course, as the State argues, the government has an

  interest in punishing those who commit heinous crimes, especially

  ones that garner lifetime sentences, and deterring future criminal

  activity by others.        The State does not argue that the Civil Death

  Act survives strict scrutiny, but rather that, under rational basis

                                            24
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 25 of 29 PageID #: 280



  review,     the     wholesale      restriction        of     these     rights    is

  proportionally justified by the heinous nature of the crimes

  committed.    See Mem. Supp. Mot. to Dismiss 29-30.

        In this vein, the Supreme Court has recognized that some

  fundamental       constitutional     rights     may     be    “impinge[d]”      for

  prisoners as long as the restriction is “reasonably related to

  legitimate penological interests.”            Turner v. Safley, 482 U.S. 78,

  89 (1987).    For example, the right to marriage may be infringed.

  Johnson v. Rockefeller, 365 F. Supp. 377, 380 (S.D.N.Y. 1973)

  (“Insofar as the deprivation of the right to participate in the

  ceremony of marriage can be considered as imposing punishment in

  addition to incarceration it is a penalty which is well within New

  York’s power to prescribe.”), aff’d Butler v. Wilson, 415 U.S. 953

  (1974).   Relying on Turner, Judge Lisi of this Court determined in

  Ferreira v. Wall that the Civil Death Act did not violate the equal

  protection clause in the context of marriage, notwithstanding the

  fact that it denied plaintiff a fundamental right.                   No. 15-219-

  ML, 2016 WL 8235110, at *3-5 (D.R.I. Oct. 26, 2016).                    But while

  certain rights like marriage may be infringed, neither the Supreme

  Court, nor any Court of Appeals, have so restrained an inmate’s

  fundamental right to access the courts or challenge the conditions

  of his confinement.        The State’s assertion that these inmates’

  crimes are more heinous and therefore require more restrictions of

  their   rights     falls   short   of   the    narrow      tailoring    required,

                                          25
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 26 of 29 PageID #: 281



  particularly when an inmate could end up suffering serious physical

  harm and have no avenue to seek redress.          For these reasons, the

  Amended Complaint adequately alleges a violation of the Equal

  Protection Clause and, for now, survives.          The State’s Motion to

  Dismiss with respect to the Equal Protection Clause is DENIED. 9

              5.    42 U.S.C. § 1983

        Plaintiffs have also adequately stated a claim that the Civil

  Death Act is unconstitutional insofar as it bars Plaintiffs from

  proceeding with claims under 42 U.S.C. § 1983 in state court.             As

  noted above, after holding that “the Legislature has unambiguously

  mandated that persons serving a life sentence are prohibited from

  asserting civil actions[,]” the RISC in Gallop I commented in dicta

  that “plaintiff ha[d] failed to produce any authority that holds

  that a state court is bound to hear a § 1983 action where [the

  RISC] has deemed the party to be civilly dead.”         182 A.3d at 1144.

  A claim under 42 U.S.C. § 1983 functions in tandem with the rights




        9 The Court need not address in detail whether this
  classification of inmates reaches the level of a “suspect class.”
  Suffice to say that a classification based on sentence likely is
  not the kind of inherent characteristic that the Supreme Court
  conceived of when it described suspect classes of being those based
  on “race, alienage, or national origin.”      City of Cleburne v.
  Cleburne Living Center, 473 U.S. 432, 440 (1985). Plaintiffs are
  subject to the Civil Death Act because of their actions, not
  because of innate traits. See Michael H. v. Gerald D., 491 U.S.
  110, 131 (1989) (plurality) (rejecting argument that status of
  being an illegitimate child is a class entitled to strict scrutiny
  because “[i]llegitimacy is a legal construct, not a natural
  trait”).
                                       26
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 27 of 29 PageID #: 282



  described above, as “Section 1983 merely provides a mechanism for

  enforcing    individual     rights    ‘secured’      elsewhere,   i.e.,   rights

  independently ‘secured by the Constitution and laws’ of the United

  States.”    Gonzaga Univ. v. Doe, 536 U.S. 273, 284 (2002) (quoting

  42 U.S.C. § 1983). Because the statute bars Plaintiffs from filing

  any and all civil actions, including constitutional claims, a

  fortiori    the   statute   unconstitutionally         operates   to   bar   such

  claims under 42 U.S.C. § 1983.            The State’s Motion to Dismiss with

  respect to 42 U.S.C. § 1983 is DENIED.

        C.    Abstention

        As an alternative to its Motion to Dismiss, the State asks

  that this Court abstain from ruling under the Pullman abstention

  doctrine because a decision by this Court would touch on undecided

  questions of state law currently pending before the Rhode Island

  Supreme Court in Zab II and Rivera.              Mem. Supp. Mot. to Dismiss

  37.

        Abstention is “‘an extraordinary and narrow exception to the

  duty of a District Court to adjudicate a controversy properly

  before     it,’   and    should      be    invoked    only   in   ‘exceptional

  circumstances.’”        Southern Union Co. v. Lynch, 321 F. Supp. 2d

  328, 335 (D.R.I. 2004) (quoting Colorado River Water Conservation

  Dist. v. United States, 424 U.S. 800, 813 (1976)).                     The cases

  calling “most insistently for abstention are those in which the

  federal constitutional challenge turns on a state statute, the

                                            27
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 28 of 29 PageID #: 283



  meaning of which is unclear under state law.”            Ford Motor Co. v.

  Meredith Motor Co., Inc., 257 F.3d 67, 71 (1st Cir. 2001) (quoting

  Harris Cty. Comm’rs Ct. v. Moore, 420 U.S. 77, 84 (1974)).            Under

  the principle originally described in Railroad Comm’n v. Pullman

  Co., 312 U.S. 496 (1941), “a federal court confronted with such

  circumstances ‘should stay its hand in order to provide the state

  court an opportunity to settle the underlying state-law question

  and   thus   avoid    the   possibility    of   unnecessarily   deciding   a

  constitutional question.’” Ford Motor Co., 257 F.3d at 71 (quoting

  Harris Cty., 420 U.S. at 84).        In Ford Motor Co., the First Circuit

  articulated    four   factors   to    consider:   (1)   “whether   there   is

  substantial uncertainty over the meaning of the state law at

  issue”; (2) “whether a state court’s clarification of the law would

  obviate the need for a federal constitutional ruling”; (3) whether

  “there is an action pending in state court that will likely resolve

  the state-law questions underlying the federal claim”; and (4)

  whether “federalism concerns support[] abstention.”             257 F.3d at

  71-73 (citations and quotations omitted).

        As to the first and second factors, and as discussed in detail

  above, there is no “substantial uncertainty” over the meaning of

  the Civil Death Act, and no further clarification is needed.

        As to the third and fourth factors, while it is true that

  similar issues are being litigated in state court, the RISC has

  clearly spoken with respect to the statute’s meaning, and those

                                        28
Case 1:19-cv-00364-WES-PAS Document 18 Filed 03/29/21 Page 29 of 29 PageID #: 284



  holdings are followed by the trial justices.                    There is no reason

  to believe that declining to abstain here will lead to “‘needless

  friction’ between the federal and state proceedings[.]”                           Rather,

  as in Southern Union, abstention is only likely to lead to a second

  cycle of litigation in state court, with the Plaintiffs returning

  to this Court once again.              See 321 F. Supp. 2d at 336-37 (citing

  Cuesnongle      v.     Ramos,    835    F.2d    1486,    1499      (1st    Cir.    1987)

  (“[B]ecause of the delays inherent in the abstention process and

  the danger that valuable federal rights might be lost in the

  absence    of    expeditious        adjudication        in   the     federal      court,

  abstention      must     be     invoked   only    in    special      circumstances.”

  (quotations     and     citation       omitted)).       This    is   not    a   special

  circumstance that requires abstention.

  V.    Conclusion

        For the reasons stated herein, the State’s Motion is GRANTED

  in part, and DENIED in part.


  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: March 29, 2021




                                             29
